695 N.W.2d 69 (2005)
HARRIS
v.
RAHMAN.
No. 126922.
Supreme Court of Michigan.
April 15, 2005.
SC: 126922. COA: 247253.
On order of the Court, the application for leave to appeal the July 22, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument: (1) Can plaintiff prevail if she did not present documentary evidence that defendant knew the quantity of mercury involved when he first spoke with plaintiff on the telephone, or that *70 defendant's statements directly contradicted the advice of the Poison Control Center? (2) Could a reasonable juror conclude that defendant's conduct amounted to reckless conduct showing a substantial lack of concern as to whether injury would result? (3) If so, do defendant's actions constitute "the" proximate cause of the injuries in this case as required by MCL 691.1407(2)(c)? See, Robinson v. Detroit, 462 Mich. 439, 613 N.W.2d 307 (2002). The parties may file supplemental briefs within 28 days of the date of this order.
The application for leave to appeal remains pending.